Citation Nr: 1109092	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  A May 2002 Board decision denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not appeal.  

2.  Evidence received since the May 2002 Board decision does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 Board decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been received since the Board's May 2002 decision; the claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was sent in a September 2008 letter.  

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  A VA examination is not required because the Veteran has not submitted new and material evidence to reopen the claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4)(iii).  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Bilateral Hearing Loss

The Veteran's claim of entitlement to service connection for bilateral hearing loss was last denied in a May 2002 Board decision.  The basis of the denial was that hearing loss was not noted during service and there was no medical nexus evidence linking the Veteran's current bilateral hearing loss to any event of his service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the May 2002 Board decision therefore became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

At the time of the May 2002 Board decision, the evidence of record included the service treatment records which showed no complaints or treatment for hearing loss; the service separation examination that noted 15/15 hearing in both ears; a May 1995 VA examination that showed current bilateral hearing loss for VA purposes; notice that the Veteran failed to report for a VA audiological examination scheduled in July 1999 for the purpose of obtaining an opinion as to the etiology of the Veteran's current hearing loss; and statements from the Veteran attributing his hearing loss to noise exposure during combat in Vietnam.

Relevant, non-duplicative evidence added to the record since the May 2002 Board decision consists of VA outpatient records dated in 2008 and 2009 that noted the Veteran's ongoing hearing complaints and adjustments to his hearing aids.

The new evidence does not contain medical evidence providing a nexus between the Veteran's current bilateral hearing loss and his period of active service.  Therefore, while these treatment records are new, they are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence of a nexus between the Veteran's current bilateral hearing loss and his period of active duty service.  

Accordingly, the Board finds that the evidence received subsequent to May 2002 is not new and material and does not serve to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).  The appeal is denied.

ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  The claim to reopen is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


